          Case 5:19-cv-01248-XR Document 1 Filed 10/21/19 Page 1 of 5



                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                              SAN ANTONIO DIVISION

CRUZ SANCHEZ                                 §
     Plaintiff,                              §
                                             §
       VS.                                   §                            5:19-cv-01248
                                                         CIVIL ACTION NO. _________
                                             §
HOUSING AUTHORITY OF                         §
THE CITY OF SAN ANTONIO                      §
     Defendants.                             §

                                  NOTICE OF REMOVAL

       Pursuant to 28 U.S.C. §§ 1331, 1441, and 1443, Defendant, Housing Authority of

The City of San Antonio (“SAHA”) hereby files this Notice of Removal, and would

respectfully show the Court the following:

                     I.     STATEMENT OF JURISDICTION

 1.    SAHA is a Defendant in a lawsuit now pending in the 224th Judicial District Court

of Bexar County, Texas (the “State Court”), Cause No. 2019CI18645 (the “State Court

Action”). SAHA hereby removes the State Court Action to this Court. This Court has

original jurisdiction, pursuant to 28 U.S.C. §§ 1331 and 1443, because this is a civil action

arising under the laws of the United States and Plaintiff alleges she was deprived from a

law providing for equal rights.

                     II.    THE STATE COURT ACTION

 2. On September 5, 2019, Plaintiff, Cruz Sanchez, filed suit against the Housing

      Authority of the City of San Antonio (SAHA) alleging violations of 42 U.S.C. 1983 et.

      seq. and 42 U.S.C. 3601 et. seq.

 3.    SAHA is a public housing agency (PHA) serving the City of San Antonio. As a PHA,

SAHA administers the Section 8 Housing Voucher Program (HVP) subsidized by the


                                                                                 Page 1 of 5
          Case 5:19-cv-01248-XR Document 1 Filed 10/21/19 Page 2 of 5



Department of Housing and Urban Development (HUD) pursuant to Title 24, Part 982 of

the Code of Federal Regulations. The HVP is a federal program whereby low income

Americans receive rental subsidies in order to afford safe and sanitary housing. See 24

CFR § 982.1. Plaintiff is a participant in the HVP.

 4.    Pursuant to HUD guidelines, Plaintiff is required to submit to an annual

recertification whereby SAHA assess the participant’s continued eligibility for the HVP.

Plaintiff’s recertification appointment was scheduled for May 6, 2018.           Due to

complications, the May 6th appointment was rescheduled for May 29, 2018. Plaintiff

missed the May 29th appointment. On June 20, 2018, Plaintiff was sent a “Notice of Intent

to Terminate Housing Assistance Payments Contract” due to her missed recertification

appointment. Plaintiff requested an administrative hearing to challenge the termination

of housing assistance payments. The hearing was scheduled for September 6, 2018.

Plaintiff missed the hearing. Plaintiff’s housing assistance contract was subsequently

terminated.

 5.    Plaintiff eventually provided documentation to SAHA supporting her continued

participation in the HVP. Upon receiving the supporting documentation, SAHA executed

a new housing assistance contract with Plaintiff and began providing assistance under the

HVP. However, Plaintiff demanded SAHA provide retroactive payments for the period of

time after Plaintiff’s housing assistance contact was terminated but before the new

contract was executed.     Due to HUD guidelines, Plaintiff’s request for retroactive

payments was denied. Plaintiff then filed the above suit against SAHA alleging violations

of the disability protections of the Fair Housing Act.




                                                                             Page 2 of 5
          Case 5:19-cv-01248-XR Document 1 Filed 10/21/19 Page 3 of 5



                            III.    BASIS FOR REMOVAL

 6.    Removal is proper because in this case because there is a federal question. This

 Court has original jurisdiction pursuant to 28 U.S.C. § 1331. 28 U.S.C. § 1331 states “The

 district courts shall have original jurisdiction of all civil actions arising under the

 constitution, laws, or treaties of the United States.” 28 U.S.C. § 1441(a) states “any civil

 action brought in a State court of which the district courts of the United States have

 original jurisdiction, may be removed by the defendant or the defendants, to the district

 court of the United States for the district and division embracing the place where such

 action is pending.”

 7.    Moreover, 28 U.S.C. §       1443 states: “Any of the following civil actions . . .

commenced in a State court may be removed by the Defendant to the district court of the

United States for the district and division embracing the place where it is pending. . . . (2)

For any act under color of authority derived from any law providing for equal rights[.]”

 8.    Plaintiff in the State Court Action seeks relief pursuant to 42 U.S.C. § 1983 et. seq.

and 42 U.S.C. § 3601 et. seq. Because this is a civil action arising under the laws of the

United States, the district courts of the United States have original jurisdiction.

Accordingly, Defendant is entitled to remove this case to the district court of the United

States pursuant to 28 U.S.C. § 1441(a). Additionally, Plaintiff in this case alleges it was

deprived from a law providing her equal rights, specifically, 42 U.S.C. § 1983 et. seq. and

42 U.S.C. § 3601. Thus, removal is also proper pursuant to 28 U.S.C. § 1443.

 9.    Venue is proper in this District pursuant to 28 U.S.C § 1446(a) because this

District and Division embrace the place in which the removed action was pending.

 10.   Following the filing of this Notice with this Court, written notice of the filing of

same will be provided to Plaintiff’s counsel, as required by law.

                                                                                  Page 3 of 5
          Case 5:19-cv-01248-XR Document 1 Filed 10/21/19 Page 4 of 5



 11.   Following the filing of this Notice with this Court, a true and correct copy of this

Notice will be filed with the 224th Judicial District Court of Bexar County, Texas, as

required by law.

                            IV.    OTHER MATTERS

 12. Attached are copies of each of the following:

              Exhibit A - Index of matters being filed;

              Exhibit B - Copy of all executed process in the state court case;

              Exhibit C - Copy of all pleadings from the state court case; and

              Exhibit D - Docket Sheet from the state court case.

 13.   A copy of this Notice of Removal will be timely filed with the clerk of the state

       court in which the action is pending.

 14.   This Notice of Removal has been served on all named parties to the removed case

       as set forth in the attached Certificate of Service.



                                      CONCLUSION

 15.   Therefore, SAHA respectfully notifies this Court that, pursuant to 28 U.S.C. §§ 1331

 and 1441, it has removed the State Court Action from the State Court to this Court.

 Submitted with this notice of Removal are copies of all process, pleadings, and orders

 served upon SAHA in the State Court Action. SAHA consents to the entry of final orders

 of judgment by this Court.

                                                  Respectfully submitted,

                                                  COKINOS | YOUNG
                                                  10999 IH 10 West, Suite 800
                                                  San Antonio, Texas 78230
                                                  Telephone (210) 293-8700
                                                  Fax (210) 293-8733

                                                                                  Page 4 of 5
          Case 5:19-cv-01248-XR Document 1 Filed 10/21/19 Page 5 of 5




                                             By:   /s/ Roland F. Gonzales
                                                   Roland F. Gonzales
                                                   SBN: 24049431
                                                   rgonzales@cokinoslaw.com
                                                   Javier T. Duran
                                                   SBN: 24012568
                                                   jduran@cokinoslaw.com

                                                   ATTORNEYS FOR DEFENDANT


                              CERTIFICATE OF SERVICE

        On October 21, 2019 I electronically submitted the foregoing document with the
clerk of the court for the U.S. District Court, Western District of Texas, using the electronic
case filing system of the court. I hereby certify that I have served all counsel and/or pro
se parties of record electronically or by another manner authorized by Federal rule of Civil
Procedure 5(b)(2).


Via Email: rroman@trla.org
Ricardo A. Roman
TEXAS RIO GRANDE LEGAL AID, INC.
1111 N. Main
San Antonio, Texas 78212
Telephone: (210) 212-3722
Fax: (210) 227-4321

ATTORNEY FOR PLAINTIFF

Via Email: charlesriley@rileylawfirm.com
Charles Riley
RILEY & RILEY
320 Lexington Ave.
San Antonio, Texas 78215
Telephone: (210) 225-7236
Fax: (210) 227-7907

ATTORNEY FOR INTERVENOR



                                                   /s/ Roland F. Gonzales
                                                   Roland F. Gonzales


                                                                                   Page 5 of 5
